Citation Nr: 1537127	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  13-15 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral shoulder condition.


REPRESENTATION

Veteran represented by:	Minnesota Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Tromble, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1998 to July 2001.

This appeal comes to the Board of Veterans' Appeals (Board) from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In April 2015, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in St. Paul, Minnesota.  A transcript of the hearing is of record.  The record was held open for 60 days following the hearing in order to afford the Veteran and his representative the opportunity to submit additional evidence.

This appeal was processed using the VBMS paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  Evidence was added to the electronic file after the RO issued a supplemental statement of the case and certified the appeal to the Board in February 2015.  However, the representative waived RO consideration of this evidence, so the Board can proceed.


FINDINGS OF FACT

1.   The Veteran has a current bilateral shoulder disability.

2.  The Veteran experienced an injury to his shoulders while in active duty service that progressed in the years since his discharge.

3.  The Veteran's current bilateral shoulder disability was caused by, or is otherwise related to, his active duty service.




CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for a bilateral shoulder disability have been met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.10, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

The Veteran is seeking service connection for a bilateral shoulder disability.  In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Establishing service connection generally requires:  (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be established under 38 C.F.R. § 3.303(b) for certain chronic diseases listed in 38 C.F.R. § 3.309, if a chronic disease is shown in service, and subsequent manifestations of the same chronic disease at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Continuity of symptomatology after service is required where a condition noted during service is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.

Service connection may also be established with certain chronic diseases based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from the service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

The Veteran is seeking service connection for a bilateral shoulder condition including, osteoarthritis.  Arthritis is a chronic disease under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) may apply.

Bilateral Shoulder Condition

The evidence of record demonstrates that the Veteran has been diagnosed with a bilateral shoulder disability for the entire period on appeal.  In January 2012, the Veteran's private rheumatologist found he had significant acromioclavicular (AC) joint separation with erosion and osteophyte formation on the left shoulder and cystic changes involving the right shoulder AC joint.  In March 2012, a VA examiner indicated that the Veteran had small lucencies adjacent to his right AC joint, predominantly on the acromial side, most likely mild reactive subchondral cysts secondary to mild stress reaction or arthritis of the AC joint.  While this VA examiner did not find a similar pathology in the Veteran's left shoulder, a VA orthopedic surgeon performed a distal clavicle resection in March 2013 to address a degenerative AC joint in that shoulder.

The evidence is at least in equipoise on the question of whether the Veteran suffered injury to his shoulders while on active duty service.  The Veteran's medical examination performed when he entered the Army is negative for any shoulder injuries and the Veteran made no mention of any historical shoulder injuries when he entered the service.  The Veteran's separation examination was searched for, but ultimately found to be unavailable.  Additionally, the available active duty service treatment records contain no complaint of, or treatment for, any shoulder injuries.

In contrast, other evidence of record demonstrates that it is at least as likely as not that the Veteran sustained injury to his shoulders while on active duty.  The Veteran served in the Army's 82nd Airborne Division and his DD-214 indicates he received a Parachutist Badge for his service.  He testified that he conducted approximately 20 parachute jumps between 1998 and 2001, and that he experienced several hard tree and ground landings during this time.  The Veteran explained that it was typical for him to be dropping about 20 feet per minute while carrying about 60 pounds of equipment plus weaponry.  Evidence submitted by a soldier completing Airborne operations with the Veteran, corroborates these general conditions and the toll such operations can take on the body.

The Veteran testified that he would wake up most mornings with pain throughout his entire body, including his shoulders, but that he did not seek formal treatment for the pain.  Instead, he would just shake off any injuries and continue with his mission.   

The Veteran's spouse testified that the Veteran has complained of soreness and stiffness in his shoulders since at least December 2001.  Other evidence of record indicates that the Veteran tried to manage his shoulder pain without medication, but began taking Vioxx injections in 2003 when he could no longer deal with the pain.  

Because the evidence discussed above is credible and consistent with the nature and circumstances of the Veteran's service, and after applying all benefit of the doubt in the Veteran's favor, it is at least as likely as not that the Veteran incurred an injury to his shoulders while on active duty.  See 38 U.S.C.A. § 1154(a); see also Washington v. Nicholson, 19 Vet. App. 398, 405 (1995) (veteran competent to provide lay evidence regarding matters that are within his personal knowledge and experience); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support the presence of disability even where not corroborated by contemporaneous medical evidence).

The evidence is also at least in equipoise on the question of whether the Veteran's current bilateral shoulder disability began during, or was otherwise caused by, his active duty service.   As discussed previously, the Veteran and his spouse report that he has had pain in his shoulders since his service.  The medical evidence of record, however, is mixed as to the etiology of the current disability.

In November 2004, the Veteran received a letter from the Army Human Resource Command indicating that a review of his medical records revealed that he had one or more medical conditions-including shoulder pain-that might disqualify him for retention in the Army Reserve.  He was directed to provide, among other things, an orthopedic consultation.  In December 2004, the Veteran saw a private orthopedist for a physical with a specific focus on the discomfort in his shoulders at the bilateral AC joints.  The clinician found no arthritic changes or ligamentous injury in the bilateral AC joints at that time.  Despite a lack of radiological findings, the Veteran continued to report pain in his shoulders.

In January 2012, the Veteran's private rheumatologist concluded that the Veteran had significant AC joint separation with erosion and osteophyte formation of the left shoulder and cystic changes involving the right AC joint.  Based in part on the size of the osteophyte, the rheumatologist concluded that the shoulder dysfunction had been a long-standing problem that had been progressing for more than 10 years.  The rheumatologist also ascribed the Veteran's shoulder hypermobility to heavy lifting both in and out of the military.

In March 2012, the Veteran underwent an examination by a VA physician for the purpose of determining the etiology of his shoulder condition.  The VA examiner concluded that the Veteran's shoulder pain was less likely than not incurred in or caused by the Veteran's service, and opined that the shoulder pain was most likely related to a fall from a ladder post-service.  In support of this opinion, the VA examiner noted that the Veteran did not report having a specific injury to the shoulder in service and was never seen for any shoulder complaints while in the military. 

In February 2013, the Veteran was referred to a VA orthopedic surgeon who found some ossification within the region of the meniscal cartilage of his left shoulder.  Specifically, the surgeon diagnosed the Veteran as having a degenerative AC joint of the left shoulder, and he scheduled a distal clavicle resection with a mini open approach to address the condition.  At this time, the surgeon noted the Veteran's service history of multiple parachute jumps.  In March 2013, the surgeon performed the distal clavicle resection.  In May 2013, the surgeon examined the Veteran again and noted that he was six weeks out from a left shoulder distal clavicle resection for acromioclavicular arthrosis "most likely related to multiple traumatic injuries related to parachute drops."   When asked to clarify this statement, the surgeon stated that the multiple traumatic injuries he referred to was the mechanical load to the affected joints while performing jumps, rather than a specific one-time accident or injury to the shoulder.  While the surgeon only specifically addressed the left shoulder, his rationale, together with the fact that the same mechanical load would be applicable to the right shoulder on a jump, suggests a similar causal relationship between the Veteran's right shoulder disability and his service as a paratrooper.

In December 2013 after receiving additional evidence, the AOJ requested a new medical opinion.  For the purpose of that opinion, the VA examiner was asked to assume that the Veteran completed multiple parachute jumps while in service. 
In March 2014, a VA examiner provided the requested opinion.  After reviewing the Veteran's C-file and treatment records, the examiner concluded that the Veteran's bilateral shoulder condition was less likely than not caused by the claimed in-service injury.    The examiner noted that the "single most important piece of evidence in the veteran's medical record is the lack of report of any shoulder injury or event occurring while the veteran was in military service, parachuting or otherwise."  

However, the fact that a shoulder injury was not reported in service is not fatal to the Veteran's assertion that his current shoulder condition is due to his parachuting activities performed during his active duty service.  The Veteran gave credible testimony as to why he did not report any shoulder injuries during service.  This failure to report a shoulder injury is made even more understandable in light of his physicians' statements that his current condition progressed over the years and was the result of multiple traumas to the shoulder, rather than a trauma ascribable to a specific incident or single injury.

For all the foregoing reasons, the Veteran's orthopedic surgeon's opinion and that of his rheumatologist are more persuasive than the VA examination of March 2012 or the VA medical opinion rendered in March 2014.  Therefore, resolving all benefit of the doubt in the Veteran's favor, the Veteran's current shoulder disability was incurred in, or otherwise caused by, his in-service injury to his shoulders.

As this decision represents a complete grant of the benefit sought, there is no need to discuss VA's duty to notify and assist the Veteran.  


ORDER

Entitlement to service connection for a bilateral shoulder disability is granted.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


